Martin Schenck, J.
This is a motion to strike out the answer of the defendant and for summary judgment. The defendant insured the plaintiff under a policy which, in effect, covered all personal property of the insured and her family while the property was located on the premises covered. There was, however, an express exclusion of “vehicles licensed for road use ”. There was a fire on the plaintiff’s premises in the course of which a Volkswagen automobile stored in the garage was destroyed. The plaintiff claims that she is entitled to payment under the policy. The defendant interposed an answer admitting the issuance of the policy but denying, in effect, coverage of the Volkswagen.
The principal issue submitted by the defendant is based upon the argument that the Volkswagen is a motor vehicle and that the phrase “ Vehicles licensed for road use ” is descriptive of a category of property which was not intended to be covered by the policy. Other arguments raised in the pleadings, affidavit and oral argument appear to be beyond controversy. An affidavit has been submitted to the effect that the Volkswagen was not insured under any other policy of insurance and that it was not registered in any State or any foreign country at the time that it was destroyed by fire. The question, therefore, is squarely one of interpreting the phraseology in the policy. The rule is clear that an ambiguity in an insurance policy must be resolved against the company issuing the policy because it prepared the contract and inserted the language in question. (London Assur. Corp. v. Thompson, 170 N. Y. 94.) The vehicle under consideration was not licensed for road use. If the policy intended to categorize all motor vehicles among the exclusions, whether or not they were actually licensed, it should have so stated. The plaintiff had no other fire insurance on this vehicle. She apparently relied upon the policy at issue. A determination to the contrary would obviously prejudice her to the extent of the damage sustained as covered by the policy in question. The motion to strike out the answer and for summary judgment in favor of the plaintiff is in all respects granted.